Case 19-30283-hdh11 Doc 18 Filed 01/31/19                         Entered 01/31/19 13:11:13        Page 1 of 49



Andrew Zollinger, State Bar No. 24063944                   Thomas R. Califano (pro hac vice admission pending)
andrew.zollinger@dlapiper.com                              thomas.califano@dlapiper.com
DLA Piper LLP (US)                                         DLA Piper LLP (US)
1717 Main Street, Suite 4600                               1251 Avenue of the Americas
Dallas, Texas 75201-4629                                   New York, New York 10020-1104
Telephone: (214) 743-4500                                  Tel: (212) 335-4500
Facsimile: (214) 743-4545                                  Fax: (212) 335-4501

                                                           Rachel Nanes (pro hac vice admission pending)
PROPOSED COUNSEL FOR THE DEBTOR                            rachel.nanes@dlapiper.com
                                                           DLA Piper LLP (US)
                                                           200 South Biscayne Boulevard
                                                           Suite 2500
                                                           Miami, Florida 33131
                                                           Tel: (305) 423-8563
                                                           Fax: (305) 675-8206


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

In re:                                                      §
                                                            §         CHAPTER 11
                                                       1
MAYFLOWER COMMUNITIES, INC.                                 §
                                                            §         CASE NO. 19-30283 (HDH)
                              Debtor.

                     DECLARATION OF LOUIS E. ROBICHAUX IV
           IN SUPPORT OF CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

           I, Louis E. Robichaux IV, declare under penalty of perjury pursuant to 28 U.S.C. § 1746:

           1.       I am the Chief Restructuring Officer (“CRO”) of Mayflower Communities, Inc.

(d/b/a The Barrington of Carmel), the debtor and debtor in possession (“Barrington” or the

“Debtor”) in the above-captioned case (the “Chapter 11 Case”).

           2.       I am also a Senior Managing Director of Ankura Consulting Group LLC

(“Ankura”). Ankura was retained by the Debtor in June 2018, and I was appointed to the role of

CRO on October 1, 2018. I have nearly 30 years of industry and restructuring experience, with a

 1
     The last four digits of the Debtor’s federal tax identification number is 6350.




EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                      Entered 01/31/19 13:11:13              Page 2 of 49




focus on the U.S. healthcare industry.               I have provided restructuring, crisis management,

financial advisory, and expert witness services to parties in a broad variety of distressed

corporate settings, with significant expertise serving in chief restructuring officer roles. I have

extensive healthcare sector experience and have advised hospitals, HMO/managed care

organizations, outpatient rehabilitation, skilled nursing care, and continuing care retirement

communities.

         3.       In my capacity as Chief Restructuring Officer for the Debtor, I have personal

knowledge of, and am familiar with, the business affairs, day-to-day operations, books and

records, and financial condition of the Debtor, and I am authorized to submit this Declaration

(the “Declaration”) on behalf of the Debtor. I submit this Declaration to assist the Court and

parties in interest in understanding the circumstances that led to the commencement of this

Chapter 11 Case and in support of: (a) the Debtor’s voluntary petition for relief under chapter 11

of title 11 of the United States Code (the “Bankruptcy Code”) filed on the date hereof (the

“Petition Date”) in the United States Bankruptcy Court for the Northern District of Texas (the

“Court”); and (b) the relief that the Debtor has requested from the Court.

         4.       Contemporaneously herewith, the Debtor has filed the following motions and
                                                                 2
applications (collectively, the “First Day Pleadings”):

                     i.    Motion of the Debtor for Entry of an Order Extending the Deadline
                           to File Schedules of Assets and Liabilities and Statements of
                           Financial Affairs (the “Schedules Extension Motion”);

                    ii.    Application For Entry of an Order Appointing Donlin, Recano &
                           Company, Inc. as Claims and Noticing Agent for the Debtor
                           Pursuant to 28 U.S.C. § 156(c), Effective as of the Petition Date
                           (the “Donlin Recano Retention Application”);

2
 Capitalized terms not defined in this Declaration shall have the meanings ascribed to the term in the relevant First
Day Pleading.



                                                          2
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 3 of 49




                  iii.   Motion of the Debtor for Entry of an Order Authorizing the
                         Implementation of Procedures to Maintain and Protect
                         Confidential Patient Information (the “Patient Confidentiality
                         Motion”);

                  iv.    Motion of the Debtor for Entry of Interim and Final Orders
                         Authorizing (I) Continued Use of Existing Cash Management
                         System, (II) Maintenance of Existing Bank Accounts, (III)
                         Continued Use of Existing Business Forms, and (IV) an Extension
                         of Time to Comply with 11 U.S.C. § 345(b) Deposit and
                         Investment Requirements (the “Cash Management Motion”);

                   v.    Motion of Debtor for Order Authorizing the Debtor to Escrow
                         Certain Entrance Fees and Refund Certain Entrance Fees (the
                         “Escrow Motion”);

                  vi.    Motion of the Debtor for Entry of Interim and Final Orders
                         Authorizing the Debtor to (I) Maintain, Administer and Modify Its
                         Refund Program and Practices in Connection With Overpayment
                         of Healthcare Services; and (II) Honor Obligations Related Thereto
                         (the “Refund Program Motion”);

                 vii.    Motion of the Debtor for Interim and Final Orders Authorizing
                         (I) the Debtor to Pay Prepetition Salaries, Wages, and
                         Compensation, (II) the Continuation of Employee Benefit
                         Programs and (II) Directing Banks to Honor and Process Checks
                         and Transfers Related to Such Employee Obligations (the “Wage
                         Motion”);

                 viii.   Motion of the Debtor for Entry of Interim and Final Orders
                         Authorizing the Debtor to Pay Certain Prepetition Taxes (the “Tax
                         Motion”);

                  ix.    Motion of the Debtor for Entry of Interim and Final Orders (I)
                         Prohibiting Utility Providers From Altering, Refusing or
                         Discontinuing Service, (II) Deeming The Utility Providers
                         Adequately Assured of Future Performance, and (III) Establishing
                         Procedures for Determining Requests for Additional Adequate
                         Assurance (the “Utilities Motion”);

                   x.    Motion of the Debtor for Entry of Interim and Final Orders (I)
                         Authorizing the Debtor to (A) Maintain Existing Insurance Policies
                         and Pay All Obligations Arising Thereunder and (B) Renew,
                         Revise, Extend, Supplement, Change, or Enter Into New Insurance
                         Policies, and (II) Granting Certain Related Relief (the “Insurance
                         Motion”); and



                                                  3
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13        Page 4 of 49




                   xi.   Motion of the Debtor for an Order Authorizing the Use of the
                         Debtor’s Cash (the “Cash Collateral Motion”).

        5.       I am generally familiar with the contents of each First Day Pleading and believe

that the relief sought therein allows the Debtor to fulfill its duties as debtor in possession,

minimize the disruption to the Debtor’s business operations that may be caused by this chapter

11 filing.

        6.       Except as otherwise indicated, all facts set forth in this Declaration are based upon

my personal knowledge, my review of relevant documents, my opinion based upon my

experience and knowledge of the Debtor’s operations and financial condition, and information

provided to me by management, advisors, or other representatives of the Debtor. If called as a

witness, I would testify consistently with the facts set forth in this Declaration.

        7.       To familiarize the Court with the Debtor and the relief the Debtor seeks early in

this Chapter 11 Case, this Declaration is organized into three sections. Section I provides an

overview of the Debtor’s operations and capital structure. Section II sets forth the events that

have led up to this bankruptcy filing. Section III sets forth the relevant facts in support of each

of the First Day Pleadings filed in connection with the Chapter 11 Case, which the Debtor

believes are critical to administering this case and preserving and maximizing the value of the

Debtor’s estate.

                                 PRELIMINARY STATEMENT

        8.       Incorporated in 2007, Barrington is a not-for-profit corporation that has built a

best-in-class senior living retirement community in the State of Indiana dedicated to giving its

residents an enriching lifestyle. In particular, Barrington operates a continuing care retirement

community (“CCRC”) that offers its senior residents a continuum of care throughout the aging

process. Upon entering the CCRC, residents are provided spacious apartment homes and a broad


                                                   4
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13         Page 5 of 49




range of social and recreational activities creating an unmatched quality of life. As residents

enter their later years and require additional assistance with everyday activities or health care

services, they have access to assisted living, memory support, skilled nursing facilities, and

rehabilitation located on the same campus.         Simply put, the residents of Barrington have

entrusted their health, safety, and well-being to Barrington for the duration of their lives.

       9.        For many seniors, joining a CCRC is an attractive option for them and their

families because it minimizes the burdens and costs associated with the aging process. These

seniors will often sell their homes or liquidate significant assets, including their life savings, in

order to become a part of a CCRC, like Barrington.

       10.       CCRCs, however, are often operationally and financially complex.               More

specifically, CCRCs can be challenging to operate because they require the maintenance of a

broad range of services to seniors in varying stages of the aging process. Additionally, CCRCs

require a steady flow of new residents in order to maintain day-to-day operations and to remain

current on financial obligations, including, most importantly, obligations to current and former

residents.

       11.       As will be described in greater detail below, Barrington relies on revenue

generated by new residents to, among other things, maintain its day-to-day operations, meet its

debt obligations and comply with its resident refund obligations. Recently, the highly

competitive local senior living market has impacted Barrington’s ability to generate sufficient net

cash flow to cover all of its expenses. Because of these challenges, Barrington has been unable

to pay its debts as they become due and, as discussed in greater detail below, defaulted on

significant obligations.




                                                  5
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13       Page 6 of 49




       12.       In light of its financial condition, the Debtor’s professionals immediately engaged

in negotiations with representatives of the Bond Trustee in December 2018 regarding the terms

of a forbearance agreement and a proposed operating budget. Additionally, the Debtor agreed to

retain the Bond Trustee’s proposed real estate broker and engage in a sale process on a timeline

mutually acceptable to the Bond Trustee and the Debtor. Notwithstanding the Debtor’s good

faith efforts to reach a mutually acceptable course of action with the Bond Trustee, the Bond

Trustee, without any notice to the Debtor or the Debtor’s professionals, filed a Complaint for

Breach of Contract, Replevin, Foreclosure, and Immediate Appointment of a Receiver (the

“Complaint”) and Motion for Immediate Appointment of a Receiver (the “Receiver Motion,” and

together with the Complaint, the “Receivership Action”) in the Hamilton Superior Court in the

County of Hamilton, Indiana (the “State Court”). As discussed in greater detail herein, the Bond

Trustee commenced the Receivership Action in order to, among other things, divest the Debtor

and SQLC (as defined herein) of any control of the Debtor, dictate the terms of a sale of the

Debtor’s assets, and prevent the Debtor from seeking bankruptcy relief.             After carefully

considering the Debtor’s financial condition and the interests of its creditors, residents,

employees and other interested parties, the Debtor’s board of directors, with the support of

SQLC, its sole member, unanimously decided that it was in the best interests of the Debtor’s

stakeholders that the Debtor commence this Chapter 11 Case.

I.     OVERVIEW OF THE DEBTOR’S BUSINESS

       A.        Description of the Continuing Care Retirement Community and Affiliations

       13.       Barrington is a not-for-profit nonstock corporation which was chartered under the

laws of the State of Delaware on November 21, 2007. The Debtor is governed by a Board of

Directors who are elected by Senior Quality Lifestyles Corporation (“SQLC”), a non-profit



                                                  6
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13         Page 7 of 49




corporation that serves as Barrington’s sole corporate non-voting member since May 7, 2012.

The day-to-day operations of Barrington are managed by Seniority, Inc. (“Seniority”), a wholly-

owned subsidiary of SQLC.

       14.       As a CCRC, Barrington offers its residents a continuum of care in a campus-style

setting, providing living accommodations and related health care and support services to a target

market of seniors aged sixty two (62) and older. Barrington is a 271 unit facility located in

Carmel, Indiana featuring: (i) 141 independent living (“IL”) apartments, (ii) 56 assisted living

(“AL”) units, (iii) 26 memory support (“MS”) units, and (iv) 48 skilled nursing (“SNF”) beds,

all located on a 372,000 square foot, 19-acre campus (the “Facility”).

       15.       The life care benefits that the Facility provides includes (i) assisted living

services, (ii) memory support, and (iii) nursing services.

             a. Assisted Living. The Facility provides assistance with daily activities, such as
                dressing, eating, bathing, toileting, medication administration and ambulating.
                Services are provided under three level of care: (i) basic, (ii) level 1, and (iii) level
                2. A resident’s acuity level and the extent of services required are factors which
                determine the assigned level of care.

             b. Memory Support. The Facility provides a monitored memory support suite with
                services designed to assist with the daily living and the special needs of memory
                support residents, in accordance with applicable law.

             c. Nursing Care. The Facility provides licensed nursing care services which may
                include services required by applicable law to be supervised or administered by a
                professional licensed nursing staff, e.g., medication administration, condition and
                behavior observation and assessment, creation and administration of a care plan
                assistance with activities of daily living and communication with physicians and
                other care providers.

       16.       At the Facility, seniors are offered a variety of residency options, including one-

bedroom, one-bedroom-plus den and two-bedroom styles that range in size of 757 square feet to

1,384 square feet. Living units include, among other things, designer kitchens with granite

countertops, full size stainless steel appliances, individually controlled heating and air


                                                    7
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19            Entered 01/31/19 13:11:13        Page 8 of 49




conditioning, and washers and dryers.       Barrington also offers its residents a full roster of

activities, wellness programs, fine dining, and trips within the City of Carmel. Barrington

provides its residents with a number of amenities in its 30,800 square foot common area

including: (1) a multi-purpose room, (ii) a living room, (iii) a dining room, as well as a private

dining room for special occasions, (iv) a bistro/café, (v) a wellness/fitness center, (vi) a

library/business center, (vii) a beauty salon/barbershop, (viii) a creative arts center, (ix) a club

room, (x) residential storage, and (xi) a mail alcove. Other amenities include concierge service,

24-hour security, landscaped courtyards, and a 53,600 square foot underground parking garage.

       17.       The Facility currently has a high occupancy rate, with 271 residents currently

living in the Facility. As of January 18, 2019, occupancy in the IL, AL, MS, and SNF was

91.5%, 87.5%, 92.3%, and 77.1%, respectively.                Among these residents, 24 reside in

Barrington’s memory support unit, 37 in Barrington’s skilled nursing unit, and 49 in

Barrington’s assisted living unit. Many of the residents, particularly those that reside in the

memory support and skilled nursing units, depend on the physicians nurses, and aides at the

Facility for their day-to-day care and overall well-being.

       18.       The Debtor receives revenue from several sources, which include: (i) entrance

fees (“Entrance Fees”), (ii) monthly service fees for IL, AL and MS, (iii) per diem rates for SNF

services, (iv) fees for optional services, and (v) certain unit upgrade fees. Entrance Fees range

from approximately $316,000 to $650,000. Monthly service fees range from $2,800 to $7,600.

Per diem rates in the SNF range from approximately $150-$550.

       B.        Continuing Care Contracts

       19.       As is common practice in the CCRC industry, a resident interested in occupying

an independent living unit in the Facility must enter into a continuing care contract (a



                                                 8
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19            Entered 01/31/19 13:11:13         Page 9 of 49




“Continuing Care Contract”) with Barrington.         Unlike a pure rental retirement community,

whereby a resident pays monthly fees for services (which fees may increase as the resident’s

needs change), the Continuing Care Contract is a life care residency contract whereby a resident

will pay an Entrance Fee and fixed monthly fees for Barrington’s commitment to provide life

care services for the duration of the resident’s life, regardless of whether (i) the resident’s needs

change over time which may require additional services to be provided by Barrington, or (ii) the

costs of providing such services increase for Barrington.              Significantly, Barrington’s

commitment to provide life care services continue even if the resident’s financial condition

deteriorates and is unable to continue to make its payments.

       20.       Barrington offers different plans of Continuing Care Contracts, including, but not

limited to, 90% refundable for single occupancy and 80% refundable for double occupancy. The

Continuing Care Contract sets forth terms and conditions under which the resident will occupy a

unit, including outlining the obligations for the payment of an Entrance Fee, the amount and

timing of the refundable portion of that Entrance Fee, the amount of monthly fees to be charged,

and other general matters.

       21.       In general, a prospective resident must pay an Entrance Fee prior to occupying an

IL unit. Typically, in order to reserve the residence and, at the time of execution, provides a

fully refundable deposit prior to executing the Continuing Care Contract. The remaining balance

is due on or before the move-in date, except in circumstances where a deferred portion of the

Entrance Fee is negotiated. Entrance Fees range from approximately $316,000 to approximately

$650,000, depending on the unit selected by a resident.

       22.       The Continuing Care Contract also requires residents to pay monthly service fees

to the Barrington (the “Monthly Fee,” together with the Entrance Fee, the “Fees”).                In



                                                 9
EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 10 of 49




 consideration for payment of Entrance Fees, Monthly Fees and other fees charged by Barrington,

 residents are furnished with a residence and are given access to a wide array of services. Section

 2.5 of the Continuing Care Contract provides that the Debtor “will provide the following services

 covered by the Monthly Fee and Entrance Fee,” which services include: (i) dining service; (ii)

 housekeeping and laundry; (iii) utilities; (iv) security and emergency alert system; (v)

 maintenance; (vi) mail; (vii) transportation; (viii) social, educational, and wellness programs; (ix)

 property taxes and insurance; (x) storage area; (xi) a physician, to serve as a “Medical Director,”

 as that term is defined under federal and Indiana State Department of Health regulations; (xii)

 life care benefit. Barrington uses the Fees to fund its operations, service its debt obligations, and

 make capital improvements to the Facility.

        23.       If, after the move-in date set forth in the Continuing Care Contract, (i) a resident

 terminates the Continuing Care Contract; (ii) a resident dies; or (iii) in rare instances, Barrington

 terminates the Continuing Care Contract pursuant to the provisions therein, then such resident is

 entitled to the refundable portion of his or her Entrance Fee (the “Refund”) pursuant to the terms

 of its Continuing Care Contract. The Refund is due after a resident physically and permanently

 leaves the unit, including the removal of the residents personal property, and is made within ten

 (10) days of the later of (i) the effective date of termination of the Continuing Care Contract, or

 (ii) the date a new Entrance Fee and executed Continuing Care Contract is received by the

 Facility and the new resident has taken occupancy of that resident’s unit.

        C.        Sponsorship by SQLC

        24.       SQLC has been the sole corporate non-voting member and sponsor of Barrington

 since May 7, 2012. SQLC is a non-profit chartered under the laws of the State of Texas, a tax-

 exempt organization under section 501(c)(3) of the Tax Code, and a “supporting organization”



                                                   10
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13      Page 11 of 49




 and public charity under section 509(a)(3) of the Tax Code. SQLC’s mission is to enrich lives,

 provide compassionate care, and ensure financial security. SQLC provides support to six (6)

 unique “supported organizations” throughout Texas and in the City of Carmel, Indiana.

         D.       Management by Seniority

         25.      Seniority is a California corporation with expertise in developing, operating, and

 managing CCRCs. SQLC is the sole owner of Seniority. SQLC hired Seniority, pursuant to that

 Master Management Services Agreement dated as of September 7, 2017 (the “Management

 Agreement”) pursuant to which Seniority would serve as exclusive manager (the “Manager”) of

 the day-to-day operations of each of SQLC’s six (6) CCRCs, including Barrington. Seniority is

 an integral part of the Facility’s managerial structure, and provides the following non-exhaustive

 list of services: (i) determine operating policies, procedures, and standard; (ii) develop and

 execute a sales plan; (iii) establish food and beverage policies; (iv) establish all employment

 policies, including wage and salary terms, benefits, retirement plans, and bonuses; (v) hire,

 promote, supervise, direct, train, transfer, and discharge all Barrington employees; (vi) negotiate

 and consummate such agreements as the Manager deem necessary or advisable for furnishing all

 utilities, services, supplies, food, beverages, equipment, and other materials and supplies for the

 maintenance and operation of the Facility; and (vii) establish advertising and public relations

 policies.

         26.      In exchange for such services, Barrington to pays to Seniority a management fee

 of six percent (6%) of the actual monthly revenues, as defined in the Management Agreement,

 attributable to Barrington for general management, accounting, human resources, and sales

 services provided. In addition, Seniority will be paid a monthly administrative fee equal to three

 percent (3%) of Barrington’s monthly management fee for reimbursement of the Manager’s out-



                                                  11
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                   Entered 01/31/19 13:11:13     Page 12 of 49




 of-pocket administrative expenses. In addition, Seniority provides an executive management

 team for Barrington, which includes an executive director and a health care administrator, the

 costs of which are charged to Barrington in addition to the management fees and monthly

 administrative fees.

        E.          The Debtor’s Prepetition Capital Structure

        27.         As of the Petition Date, on a book value basis, Barrington has approximately

 $96.5 million in assets which consists of approximately:

                i.        $3.5 million in cash and cash equivalents;
               ii.        $300,000 in accounts receivable
              iii.        $1.1 million of deferred entrance fee receivables;
              iv.         $77 million in property and equipment,
               v.         $8 million of restricted cash; and
              vi.         $6.6 million of other assets.

        28.         As of the Petition Date, the Debtor has approximately $151.9 million of liabilities,

 which consists of approximately:

                i.        $300,000 of trade accounts payable;
               ii.        $2.4 million of oversight fees owed to SQLC;
              iii.        $52.4 million of resident refund obligations;
              iv.         $92.7 million (plus accrued interest) of long-term municipal bond obligations;
                          and
               v.         $4.1 million (plus accrued interest) of subordinated note obligations.

        29.         Barrington has received a determination letter from the Internal Revenue Service

 setting forth its determination that Barrington is exempt from federal income taxation under

 section 501(a) of the Internal Revenue Code (the “Tax Code”) as an organization described in

 section 501(c)(3) of the Tax Code.

                     1.      Municipal Bond Debt

        30.         Pursuant to that Master Trust Indenture dated as of August 1, 2012 (the “Master

 Indenture”), between Barrington, as the initial member of the Obligated Group as defined in the



                                                       12
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                      Entered 01/31/19 13:11:13             Page 13 of 49




 Master Indenture, and The Bank of New York Mellon Trust Company, N.A. (“BNYM”), as prior

 master trustee (the “Master Trustee”) and to UMB Bank, N.A. (“UMB”), as the successor bond

 trustee (the “Bond Trustee”), under that Bond Trust Indenture date as of August 1, 2012 (the

 “Bond Indenture”), between the City of Carmel, Indiana (the “Issuer”) and BNYM, the Issuer

 issued revenue bonds in the aggregate principal amount of $119,020,000 (the “Bonds”). As

 security for the issuance of the Bonds, Barrington issued the following note obligations: (i)

 $94,575,000 Direct Note Obligation, Series 2012A (the “Series 2012A Obligation”); (ii)

 $3,000,000 Direct Note Obligation, Series 2012B (the “Series 2012B Obligation”); (iii)

 $3,515,000 Direct Note Obligation, Series 2012C-1 (the “Series 2012C-1 Obligation”); (iv)

 $7,905,000 Series 2012C-2 (the “Series 2012C-2 Obligation”); (v) $3,025,000 Series 2012C-3

 (the “Series 2012C-3 Obligation”); (vi) $7,000,000 Direct Note Obligation, Series 2012D (the
                                                                                         3
 “Series 2012D Obligation”) (collectively, the “Series 2012 Obligations”).

          31.      Pursuant to that loan agreement dated as of August 1, 2012 (the “Loan

 Agreement”) between Barrington and the Issuer, the Issuer loaned the proceeds of the Bonds to

 Barrington for the purpose of, among other things,                   (i) payment or reimbursement for the

 payment of certain costs of acquiring, constructing. renovating, remodeling, and equipping the

 Facility, (ii) payment or reimbursement for the payment of certain project costs incurred prior to

 the issuance of the Bonds, (iii) funding a debt service reserve fund, and (iv) paying a portion of

 the interest of the Bonds.

          32.      The rights of the Issuer under the Loan Agreement were assigned to the Bond

 Trustee pursuant to the Bond Indenture. As security for its obligations with respect to the Bonds,


 3
  Capitalized terms not otherwise defined in this paragraph shall have the definition provided in the Master
 Indenture.



                                                          13
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                  Entered 01/31/19 13:11:13           Page 14 of 49




 Barrington entered into the Master Indenture and a Mortgage, Assignment of Leases and Rents,

 Security Agreement, and Fixture Filing dated as of August 1, 2012 between Barrington and the

 Master Trustee (the “Mortgage and Security Agreement”), pursuant to which Barrington

 purportedly granted the Bond Trustee a security interest in certain assets of Barrington as
                                                                                        4
 described in the Master Indenture and the Mortgage and Security Agreement.

         33.      Barrington defaulted on the Series 2012 Obligations by failing to make the

 required installments of principal and interest on November 10, 2018, December 10, 2018, and

 January 10, 2019 (collectively, the “Payment Defaults”). The Payment Defaults constitute an

 event of default under the Bond Documents.

                  2.      The Liquidity Support Agreement

         34.      On August 1, 2012, SQLC LSA, LLC, (“SQLC LSA”), a Texas limited liability

 company whose sole member is SQLC, SQLC, Barrington and the Master Trustee entered into

 that certain Liquidity Support Agreement, dated August 1, 2012, (the “Liquidity Support

 Agreement”). Pursuant to the Liquidity Support Agreement, SQLC LSA agreed to transfer

 $2,000,000 to the Master Trustee for deposit into a Liquidity Support Fund, as defined in the

 Liquidity Support Agreement. Additionally, Barrington agreed to make the following payments:

 (i) $2,375,000 to the Master Trustee for deposit into the Supplemental Liquidity Support Fund,

 as defined in the Liquidity Support Agreement, and (ii) $1,875,000 to the Master Trustee for

 deposit into the Special Project Liquidity Support Fund, as defined in the Liquidity Support

 Agreement.




 4
  The Bond Indenture, the Loan Agreement, the Master Indenture, and the Mortgage and Security Agreement are
 collectively referred to as the “Bond Documents”.



                                                      14
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13     Page 15 of 49




        35.       Pursuant to that liquidity support agreement dated as of August 30, 2012 (the

 “SQLC Liquidity Support Funding Agreement”), by and between SQLC LSA, SQLC, and
                                                          5
 Northwest Senior Housing Corporation (“NSHC”), NSHC agreed to transfer $2,000,000 to

 SQLC, which in turn agreed to transfer said $2,000,000 to SQLC LSA for the purpose of

 advancing the amounts, on behalf of Barrington, that Barrington agreed to provide pursuant to

 the Liquidity Support Agreement. In order to secure its obligations under the SQLC Liquidity

 Support Funding Agreement, Barrington provided SQLC LSA with an unsecured subordinated

 note dated August 30, 2012 in the amount of $2,000,000 (the “SQLC LSA Subordinated Note”).

 The SQLC LSA Subordinated Note is subordinated as to the Series 2012B Bonds, the Series

 2012C Bonds, and the Series 2012D Bonds as defined in the Master Indenture.

                  3.     Loan Agreement with SQLC

        36.       The Debtor and SQLC entered into a loan agreement on August 30, 2012 (the

 “Pre-Finance Loan Agreement”), pursuant to which SQLC agreed to advance $1,875,000 to

 Barrington for the construction and operation of the Facility, which funds were deposited into the

 Special Project Liquidity Support Fund. In order to secure its obligations under the Pre-Finance

 Loan Agreement, Barrington provided SQLC with an unsecured subordinated promissory note

 dated August 30, 2012 in the amount of $1,875,000 (the “Pre-Finance Subordinated Note”). The

 Pre-Finance Subordinated Note is subordinated as to the Series 2012B Bonds, the Series 2012C

 Bonds, and the Series 2012D Bonds as defined in the Master Indenture.

                  4.     The Pre-Permanent Financing Funding Agreement

        37.       Pursuant to that pre-permanent financing funding agreement dated July 1, 2012 by

 and between Barrington, SQLC and NSHC (the “Pre-Permanent Financing Funding
 5
        It is my understanding that NSHC is another CCRC whose sole member is SQLC.



                                                   15
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                 Entered 01/31/19 13:11:13        Page 16 of 49




 Agreement”), NSHC agreed to transfer up to $1,000,000 to SQLC, which in turn agreed to

 transfer up to said $1,000,000 to Barrington for the purpose of pursuing the development of the

 Facility. In order to secure its obligations under the Pre-Permanent Financing Funding

 Agreement, Barrington provided SQLC with an unsecured subordinated promissory note dated

 August 30, 2012 in the amount of $200,000 or such lesser sum as may become due under the

 Pre-Permanent Financing Funding Agreement (the “SQLC Subordinated Promissory Note”).

 The SQLC Subordinated Promissory Note is subordinated as to the Series 2012 Bonds as defined

 in the Master Indenture.

                   5.     Contingent Resident Refund Obligations

         38.      The Debtor’s liabilities also include contingent resident refund obligations. As of

 the Petition Date, the Debtor has approximately $52 million of resident refund obligations, of

 which approximately $8.4 million may or will become due in the near future.

               Potential Refund Obligations                 # of Residents               Amount
  Out of IL – Out of Facility (Unit Sold)                          2                             $598,000

  Out of IL – Out of Facility (Unit Not Sold)                      2                             $528,000

  Out of IL – In Facility (Unit Sold)                             16                         $4.65 million

  Out of IL – In Facility (Unit Not Sold)                          8                          $2.6 million


         39.      As explained above, a resident is entitled to a refund if he permanently leaves the

 Facility and the Facility has entered into a Continuing Care Contract with a new resident who has

 taken occupancy of such unit.           Thus, the chart above demonstrates the potential refund

 obligations that may become due in the near future once these foregoing conditions are met.

               a. Out of IL – Out of Facility (Unit Sold). There are two former residents who have
                  moved out of the Facility and the Facility has sold their units, but either (i) the full
                  amount of the new resident Entrance Fee has not been received or (ii) the resident
                  moved out of the Facility within the last ten days. The Debtor will be obligated to


                                                     16
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 17 of 49




                  refund approximately $598,000 in the aggregate to these two former residents
                  within ten days of when all refund conditions are met.

               b. Out of IL – Out of Facility (Unit Not Sold). There are two former residents who
                  have moved out of the Facility but the Facility has not yet sold their units. These
                  residents will be entitled to a refund once their units are sold, new residents take
                  occupancy of their respective units, and the full amount of the new resident
                  Entrance Fees have been received. When that occurs, the Debtor will be
                  obligated to refund approximately $528,000 in the aggregate to these two former
                  residents within ten days of when all refund conditions are met.

               c. Out of IL – In Facility (Unit Sold). There are sixteen residents who have moved
                  out of the IL unit, the Facility has sold their units, but have remained within the
                  Facility. Once new residents take occupancy of such units and the full amount of
                  the new resident Entrance Fees have been received, the Debtor will be obligated
                  to refund approximately $4.65 million in the aggregate to these residents within
                  ten days of when all refund conditions are met.

               d. Out of IL – In Facility (Unit Not Sold). There are eight residents who have
                  moved out of the IL unit, the Facility has not yet sold their units, but have
                  remained within the Facility. These residents will be entitled to a refund once
                  their units are sold, new residents take occupancy of their respective units. And
                  the full amount of the new resident Entrance Fees have been received. When that
                  occurs, the Debtor will be obligated to refund approximately $2.6 million in the
                  aggregate to these eight residents within ten days of when all refund conditions
                  are met.

 II.     EVENTS LEADING TO BANKRUPTCY

         40.      The current situation Barrington finds itself in is unfortunate. The Facility has no

 operational or healthcare issues and has not found itself defending contentious litigation brought

 on by its residents or its estate. The issue is that Barrington simply cannot continue to maintain

 its current debt structure.

         41.      The senior housing market in Carmel, Indiana is very competitive and has been

 since Barrington opened. Barrington competes with four (4) primary competitors all located

 within a ten (10) mile radius of the Facility.

         42.      Notwithstanding the competition, in 2014, Barrington found itself exceeding its

 initial monthly occupancy budget by thirteen (13) residents per month. Following on its initial


                                                   17
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13     Page 18 of 49




 success, Barrington explored various avenues to remain competitive in the market and provided a

 number of monthly rent pricing concessions that continued through 2017 (the “Rent Credits”).

 Occupancy in the IL units remained constant; however, the assisted living and memory support

 occupancy rates fell short of expectations, which, combined with the Rent Credits and market

 saturation, put downward pressure on operating margins. In 2017, Barrington found its average

 monthly occupancy in assisted living and memory support decrease by approximately 13

 residents per month. To make matters worse, Barrington’s operating costs are generally fixed (as

 is consistent with the CCRC industry); thus, operating costs remained relatively constant as

 occupancy rates declined.

        43.       To address these issues, in March of 2018, SQLC retained a new Seniority

 management team, which immediately implemented a number of initiatives to control operating

 costs and improve service quality. However, due to market conditions and lower than expected

 occupancy, Barrington continued to face pressure on its margins. In July of 2018, Barrington

 retained Dixon Hughes Goodman to prepare net operating income projections and conduct a

 market assessment, which uncovered the following: Barrington’s (i) net resident revenue was

 17.9% less than initially projected; (ii) assisted living occupancy was lower than initially

 projected; (iii) implied monthly rent per occupant was lower than initially projected; and

 (iv) operating expenses were 27.5% greater than initially projected.

        44.       Additionally, as detailed above, Barrington is saddled with a significant amount

 of debt. As a result of its lower than projected revenues and significant debt obligations,

 Barrington defaulted on the Series 2012 Obligations in November 2018.

        45.       In December 2018, the Debtor’s restructuring professionals engaged in

 discussions with the Bond Trustee’s professionals regarding the terms of a forbearance



                                                 18
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13         Page 19 of 49




 agreement and operating budget.         The Debtor also interviewed several investment banker

 candidates and selected the real estate broker approved by the Bond Trustee. Despite the

 Debtor’s good faith efforts to engage with the Bond Trustee, the Bond Trustee commenced the

 Receivership Action without any notice to the Debtor.

         46.      In the Bond Trustee’s proposed order on the Receiver Motion (the “Proposed

 Receivership Order”), the Bond Trustee sought, among other relief, the following: (i) the ability

 to retain an investment banker on terms and conditions acceptable to the Bond Trustee in its sole

 discretion; (ii) the ability to conduct a sale of the Facility; (iii) a prohibition against the Debtor’s

 ability to commence a bankruptcy proceeding; and (iv) the ability to reject or terminate any

 agreement or contract entered into by the Debtor.

         47.      The Debtor found the Proposed Receivership Order alarming for a number of

 reasons.   First, the Bond Trustee sought to displace the Debtor’s board and sole member.

 Second, without any notice to residents at the Facility, the Bond Trustee proposed to engage in a

 sale process that offered no protections to the residents currently living at the Facility. Third, the

 Bond Trustee sought an anti-suit injunction, thereby prohibiting the Debtor and its creditors from

 commencing any lawsuits against or affecting the Debtor in any other forum other than in

 Hamilton County. Fourth, the Bond Trustee sought the ability to reject all contracts, including,

 presumably, Continuing Care Contracts. Finally, the Bond Trustee sought to preclude the Debtor

 from commencing a bankruptcy case. I have been advised by Debtor’s counsel that public policy

 assures access of any entity to seek bankruptcy relief as authorized by the Constitution and, as

 such, any prohibition against filing for bankruptcy in the Proposed Receivership Order is

 unconstitutional.




                                                   19
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13       Page 20 of 49




        48.       The Debtor was particularly appalled upon discovery of the Proposed

 Receivership Order’s provisions regarding a receiver’s ability to unilaterally reject all contracts,

 without exceptions, without any notice. The risk that a receiver could reject all Continuing Care

 Contracts, and all refund obligations (which are significant), which would endanger the lives of

 the residents, is not a risk that the Debtor takes lightly. It would be catastrophic to the Debtor’s

 ability to operate and cause irreparable harm to the residents’ health, safety and welfare who

 have been placed in the Debtor’s care and who have chosen the Facility because of its mission to

 protect seniors and ensure adequate care. To make matters worse, the receiver would be solely

 accountable to the Bond Trustee, all cash would be diverted to the benefit of the Trustee, and all

 operating budgets would be subject to the Bond Trustee’s approval. The Proposed Receivership

 Order is glaringly clear that the sole goal of the receivership is to seize all cash of the Debtor

 without regard to the consequences of the priceless lives of the residents. The Debtor could not

 stand by idly.

        49.       On January 23, 2019, the Debtor filed a response opposing the Bond Trustee’s

 request for an expedited hearing on the Receiver Motion for the reasons discussed above. On

 January 25, 2019, the State Court scheduled a hearing on the Receiver Motion on January 28,

 2019. On January 25, 2019, the Debtor filed a notice of removal of the receivership to the U.S.

 District Court for the Southern District of Indiana. After carefully considering the risks and

 benefits of a receivership and bankruptcy, the Debtor’s board of directors, with the support of

 SQLC, concluded that it was in the best interests of the Debtor and its creditors, residents,

 employees and other interested parties to seek chapter 11 relief, in order to, among other things,

 potentially pursue a sale of the Facility.




                                                 20
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 21 of 49




 III.   FACTS IN SUPPORT OF FIRST DAY PLEADINGS

        50.       Contemporaneously with the filing of its chapter 11 petition, Barrington has filed

 the First Day Pleadings. The Debtor requests that each of the First Day Pleadings described

 below be granted, as they constitute a critical element in ensuring the stabilization of the

 Debtor’s operations at the outset of this Chapter 11 Case. Capitalized terms not otherwise

 defined in this section shall have the meanings ascribed to such terms in the relevant First Day

 Pleading.

        A.        Schedules Extension Motion

        51.       Pursuant to the Schedules Extension Motion, the Debtor requests entry of an order

 extending the extending the required time for filing of its Schedules and Statements from

 February 13, 2019 (the “Initial Deadline”) to a date that is four (4) business days prior to the

 meeting of creditors pursuant to section 341 of the Bankruptcy Code, without prejudice to the

 Debtor’s ability to request additional extensions for cause shown.

        52.       Although the Debtor has commenced preparation of its Schedules and Statements

 with the assistance of its advisors, the sudden need to file chapter 11 as a result of the

 receivership has forced the Debtor and its leanly staffed management to focus solely on

 preparing for a bankruptcy and ensuring that its operations remain stable as it transitions into

 chapter 11.

        53.       As a result of the foregoing the Debtor submits that there is cause for an extension

 of the Initial Deadline to gather the significant amount of information that must be accumulated,

 reviewed, and analyzed to properly prepare the Schedules and Statements.

        54.       Accordingly, on behalf of the Debtor, I respectfully submit that the Schedules

 Extension Motion should be approved.



                                                   21
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 22 of 49




        B.        Donlin Recano Retention Application

        55.       Pursuant to Donlin Recano Retention Application, the Debtor requests entry of an

 order authorizing the appointment of Donlin Recano & Company, Inc., (“Donlin Recano”) as the

 claims and noticing agent for the Debtor in this Chapter 11 Case, including assuming full

 responsibility for the distribution of notices and the maintenance, processing and docketing of

 proofs of claim. The Debtor submits that Donlin Recano’s rates are competitive and reasonable

 given Donlin Recano’s quality of services and expertise, particularly its experience in HIPAA-

 certified handling of sensitive information in other healthcare bankruptcy cases.

        56.       Accordingly, on behalf of the Debtor, I respectfully submit that the Donlin

 Recano Retention Application should be approved.

        C.        Patient Confidentiality Motion.

        57.       Pursuant to the Patient Confidentiality Motion, the Debtor requests entry of an

 order authorizing the implementation of procedures to protect confidential information of the

 Debtor’s Patients as required by the Health Insurance Portability and Accountability Act of 1996

 (“HIPAA”).

        58.       In the ordinary course of providing care for its patients, the Debtor is required to

 maintain the confidentiality of patient information pursuant to HIPAA. However, the Debtor

 recognizes that such requirements may conflict with the duty to disclose certain information

 under the Bankruptcy Code. The Debtor believes that approval of the Patient Confidentiality

 Procedures) appropriately balances the need to maintain confidential patient information under

 HIPAA with the need for adequate disclosure under the Bankruptcy Code.

        59.       Accordingly, on behalf of the Debtor, I respectfully submit that the Patient

 Confidentiality Motion should be approved.



                                                   22
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13       Page 23 of 49




         D.       Cash Management Motion

         60.      Pursuant to the Cash Management Motion, the Debtor requests entry of an order

 (a) authorizing the Debtor to (i) continue to use its existing cash management system,

 (ii) maintain its existing bank accounts, and (iii) continue to use its existing business forms, and

 (b) granting an extension of time to comply with section 345(b) of the Bankruptcy Code, to the

 extent it is applicable.

 The Debtor’s Bank Accounts

         61.      As of the Petition Date, the Debtor’s Cash Management System employed a total

 of five (5) bank accounts along with several trustee-held accounts (collectively, the “Bank

 Accounts”) with the following financial institutions (collectively with any other institutions with

 which the Debtor maintains or established deposit accounts or investment accounts, the

 “Banks”): (a) Bank of America; (b) Commerce Bank; and (c) Old National Bank. Various

 trustee-held accounts are located at UMB Bank.

         62.      The table attached to the Cash Management Motion as Exhibit C sets forth for

 each of the Bank Accounts the name of the institution at which the account is maintained, the

 account number (last four digits only) and a description of the purpose of the account. The

 Debtor manages its cash receipts, transfers and disbursements through the Bank Accounts. In

 doing so, the Debtor routinely deposits, withdraws and otherwise transfers funds to, from and

 between the Bank Accounts by various methods including check, wire transfer, automated

 clearing house transfer and electronic funds transfer. On a daily basis, the Debtor processes

 large numbers of transactions through the Cash Management System as described below. The

 Debtor maintains current and accurate records of all transactions processed through the Cash

 Management System.



                                                 23
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19            Entered 01/31/19 13:11:13      Page 24 of 49




 The Debtor’s Cash Management System and Bank Accounts

        63.       Prior to the Petition Date and in the ordinary course of business the Debtor

 utilized a relatively streamlined cash management system (the “Cash Management System”).

 All revenue and receipts (other than entrance fees) are deposited directly into an operating

 account at Bank of America and all disbursements, including payroll, is funded from such

 operating account. Entrance Fees collected from new residents are deposited into an escrow

 account at Bank of America. The Debtor also maintains a resident trust account and a separate

 investment account containing less than $6,000. A chart depicting the flow of funds in the Cash

 Management System is attached to the Cash Management Motion as Exhibit D.

        64.       Among other benefits, the Cash Management System permits the Debtor to

 accurately monitor cash availability at all times and permits the Debtor to centrally manage and

 track the collection and transfer of funds, which reduces administrative burden and expense and

 maximizes interest income.

        65.       The Cash Management System consists of the following Bank Accounts:

                  a.    Operating Account. The Debtor maintains an operating account (the
                        “Operating Account”) at Bank of America. As discussed above, all
                        receipts, including government and private payor receipts, are deposited
                        directly into the Operating Account. Monthly Fees and receipts from
                        Medicare and private payors, totaling between $1,200,000 and $1,300,000
                        each month, are deposited directly into the Operating Account.
                        Approximately $1,100,000 to $1,200,000 of total deposits each month is
                        comprised of Monthly Fees paid by the residents. The remaining
                        $100,000.00 to $120,000.00 is comprised of receipts from Medicare and
                        private payors. In addition, Reservation Deposits and Entrance Fees are
                        transferred from the Entrance Fee Escrow Account to the Operating
                        Account, as discussed below. As of the Petition Date, the Operating
                        Account held approximately $3,500,000.

                  b.    Entrance Fee Escrow Account. The Debtor maintains a separate account
                         at Bank of America to collect entrance fees and reservation deposits from
                         new residents. Historically, entrance fees are deposited into the
                         Operating Account after a resident signs the residency agreement. After
                         the move-in date, reservation deposits and Entrance Fees are held in the

                                                24
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13       Page 25 of 49




                         Entrance Fee Escrow Account for a short period before being transferred
                         into the Operating Account. As of the Petition Date, there is
                         approximately $50,000 to $60,000 in the Entrance Fee Escrow Account
                         However, in order to provide comfort and assurance to new residents, the
                         Debtor will be seeking as first day relief, authority to deposit all entrance
                         fees received postpetition in a newly created escrow account, all as
                         further described in the Escrow Motion

                  c.    Miscellaneous Deposit Account. A few months prior to the Petition Date,
                        the Debtor opened a deposit account with Bank of America which was
                        intended to fund professional fees (the “Miscellaneous Deposit Account”).
                        However, the Miscellaneous Deposit was never used and currently holds
                        no funds. The Debtor was prepared to close the Miscellaneous Deposit
                        Account but have decided to keep it open so that it can be used to hold the
                        adequate assurance deposit, as described in further detail in the Utilities
                        Motion.

                  d.    Resident Trust Account. The Debtor maintains a resident trust account
                        (the “Resident Trust Account”) at Old National Bank for the benefit of its
                        residents. The Resident Trust Account is an investment account that is
                        made available to all residents if he/she wishes to deposit any of his/her
                        funds for personal use. The Debtor is required to safeguard, manage and
                        account for such resident’s personal funds as federally mandated. When
                        the account was initially opened, the Debtor deposited approximately $500
                        into the account and recently, it is has been paying dormant bank fees
                        because there has been no activity in that account, which has
                        approximately $200 remaining. The Debtor will continue to maintain the
                        Resident Trust Account as needed but any funds that may be deposited in
                        such account are not property of the Debtor’s estate, but rather property of
                        the Debtor’s residents.

                  e.    Commerce Bank. The Debtor maintains an investment account at
                        Commerce Bank which currently holds less than $6,000. The Debtor
                        believes that this account has been inactive for approximately two years.

                  f.    Trustee-Held Reserve Accounts. A number of reserve accounts are held
                        by UMB Bank, as Bond Trustee, pursuant to the Bond Indenture, Master
                        Indenture, and the Liquidity Support Agreement. All but three of the
                        reserve accounts have no balance. Approximately $450,000 is held in the
                        liquidity reserve accounts and approximately $8 million is held in the debt
                        service reserve.

 Business Forms

        66.       In addition to the Cash Management System and Bank Accounts, the Debtor uses

 in the ordinary course of its business numerous business forms (including but not limited to

                                                  25
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13        Page 26 of 49




 checks, deposit slips, letterhead, contracts, purchase orders and invoices) (collectively, the

 “Business Forms”).

        67.       Most of the Business Forms are printed on an as-needed basis from an electronic

 template and therefore, the Debtor intends to designate “Debtor-in-Possession” on such forms.

 However, with respect to the preprinted Business Forms, the Debtor requests that it be authorized

 to continue to use these preprinted Business Forms on a postpetition basis and once its existing

 stock is depleted, the Debtor will then replace them with stock containing the “Debtor-in-

 Possession” designation. The Debtor submits that it would be expensive and wasteful, and

 disruptive to the Debtor’s business, to destroy all of these forms and order new ones. Absent this

 relief, the estate will be required to bear a potentially significant expense that the Debtor believes

 is unwarranted, without any meaningful corresponding benefit, and would unnecessarily distract

 the Debtor away from its efforts from administering this Chapter 11 Case.

        68.       The Cash Management System and Bank Accounts provide numerous benefits to

 the Debtor and its estate. Among other benefits, the Cash Management System and Bank

 Accounts permit the Debtor to centrally control and monitor the collection and transfer of funds,

 to ensure cash availability, and to reduce administrative burden and expense. Moreover, the

 Debtor has the ability to generate through the Cash Management System detailed and accurate

 reports.

        69.       Given the nature of the Debtor’s business, any disruption of its accounting and

 cash management procedures would be burdensome and disruptive, and could adversely impact

 (i) the Debtor’s efforts to transition into chapter 11, and (ii) the Debtor’s operations during the

 pendency of the bankruptcy which would impact its ability to provide the necessary care to its

 residents. At this critical juncture, the Debtor must be able to conduct “business as usual” to the



                                                  26
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13        Page 27 of 49




 extent possible. To this end, it is essential that the Debtor be permitted to continue to use its

 existing Cash Management System and Bank Accounts.

        70.       Accordingly, on behalf of the Debtor, I respectfully submit that the Cash

 Management Motion should be approved.

        E.        Escrow Motion

        71.       Pursuant to the Escrow Motion, the Debtor requests entry of an order authorizing

 the Debtor to (i) deposit all Entrance Fees paid by residents that are received by the Debtor

 postpetition into a newly established escrow account (the “Escrow Account”), and (ii) under

 certain circumstances pursuant to the terms of the Continuing Care Contracts, refund such

 Entrance Fees received postpetition to residents who move into the Facility during the pendency

 of this chapter 11 case and thereafter move out of the Facility.

        72.       The Debtor submits that the relief requested in the Escrow Motion is necessary

 because Entrance Fees required under the Continuing Care Contracts are the lifeblood of the

 Debtor’s operations. Entrance Fees account for a significant portion of the Debtor’s operating

 budget and the collection of such amounts is critical to the Debtor’s ability to reorganize,

 including its ability to continue as a going-concern. Providing the relief requested in the Escrow

 Motion maintains the status quo pending a resolution of this case. The Debtor represents that it

 will not enter into any new Continuing Care Contracts or accept any deposits or other payments

 from prospective residents pending the entry of an order on this Motion and the opening of the

 Escrow Account.

        73.       Upon confirmation of a plan or a disposition of all or substantially all of the assets

 of the Debtor, the Entrance Fees will be disbursed by the Escrow Agent pursuant to further order

 of the Court. Moreover, upon a Refund Event, the Entrance Fees will be returned from the



                                                   27
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 28 of 49




 Escrow Account to the respective resident who had made such payments. Any restriction

 preventing the Debtor from guaranteeing potential residents that their Entrance Fees will be

 escrowed would have a devastating effect on the Debtor’s operations. Accordingly, the Debtor

 seeks authorization to escrow all Entrance Fees received postpetition in order to protect the

 residents’ interest with respect thereto.

        74.       The relief requested is necessary to provide assurance to new residents that the

 Debtor’s bankruptcy case will not affect such residents’ rights to a refund.        Any negative

 publicity suggesting that a community is in bankruptcy will necessarily deter prospective

 residents from entering into new Continuing Care Contracts, which are the precursors to the

 Debtor’s receipt of future Entrance Fees.

        75.       The Debtor anticipates a decrease in the amount of Entrance Fees received from

 new residents during its bankruptcy case. The Debtor is hopeful, however, that the relief sought

 in the Escrow Motion will provide new residents with comfort that during the prepetition period,

 such new residents can elect to leave the Facility and receive a refund of their Entrance Fee, to

 the extent provided for in their Continuing Care Contracts. The Debtor believes that these

 modifications are critical to obtaining new Entrance Fees during this case.

        76.       A resident’s ability to elect to leave the Facility is necessary to provide

 prospective residents with the peace of mind that, during the pendency of the Debtor’s Chapter

 11 Case, the residents are not held captive by their obligations under the Continuing Care

 Contracts.   The current requirement that a new resident pay an Entrance Fee, execute a

 Continuing Care Contract, and move in to the Facility prior to the refund of an existing resident’s

 Entrance Fee will necessarily deter prospective residents from entering into Continuing Care

 Contract while the Debtor’s case is pending. Allowing prospective residents to have a “free



                                                 28
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13     Page 29 of 49




 look” at whether or not the Facility is operating effectively while this case is pending should

 drastically increase the willingness of potential residents to pay an Entrance Fee. Because

 Entrance Fees are critical to the Debtor’s operations, the provision regarding return of the

 Entrance Fees should be amended to encourage prospective residents to reside at the Facility.

        77.       Of significant importance to a prospective resident’s peace of mind is the

 knowledge that should the Facility close, his or her Entrance Fee would be promptly refunded.

 Should a Refund Event happen, it is imperative that the residents have access to their Entrance

 Fees to the extent provided for in their Continuing Care Contract. The Entrance Fees are

 relatively large sums of money paid by each individual resident and would likely be necessary

 for the resident to secure alternative housing upon a Refund Event. If prospective residents were

 not certain that their Entrance Fees would be returned upon a Refund Event, such resident would

 be discouraged from choosing to reside at the Facility.

        78.       The Escrow Motion provides a practical approach to protect the interests of

 prospective residents in their Entrance Fees during the pendency of this case and provides for the

 proper transfer of the Entrance Fees upon a Refund Event or Trigger Event. The relief requested

 is reasonable under the circumstances and will maximize the value of the Debtor’s estate by

 encouraging prospective residents to choose to live at the Facility and thereby pay an Entrance

 Fee.

        79.       Accordingly, on behalf of the Debtor, I respectfully submit that the Escrow

 Motion should be approved.

        F.        Refund Program Motion

        80.       Pursuant to the Refund Program Motion, the Debtor requests entry of an order

 (a) authorizing the Debtor (i) to maintain, administer, modify, its Refund Program in connection



                                                 29
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 30 of 49




 with overpayment of healthcare services, and make payments to residents and Third-Party

 Payors or to otherwise honor accrued prepetition obligations owed under its Refund Program

 (collectively, the “Refund Program Obligations”) and (ii) to continue, replace, modify, or

 terminate any Refund Program in the ordinary course of business, and (b) granting certain related

 relief.

           81.    In the ordinary course of business, the Debtor is required to make refunds to

 residents and third-party payors, including healthcare insurers, private pay sources (“Private

 Third Party Payors”), Medicare, and potentially other governmental and quasi-governmental

 agencies (and together with Private Third Party Payors, the “Third-Party Payors”), when

 overpayments are identified.       The Debtor routinely issues refunds for reimbursement of

 overpayments made by or on behalf of residents resulting from the interaction between the

 Debtor’s billing procedures, resident medical insurance deductibles, and third-party payments,

 including payments made in connection with extended repayment plans with the applicable

 federal or state agencies overseeing Medicare (the “Refund Program”).

           82.    The case-by-case nature of the myriad of services provided to the residents makes

 the process of determining each resident’s insurance coverage particularly complex. As a result,

 whether due to data input errors during claims processing, or overpayments arising from

 coordination-of-benefits issues among multiple insurers, resident accounts—once fully processed

 and reconciled—may contain credit balances. Once the Debtor receives payments from residents

 or insurers, the Debtor reviews accounts that have credit balances and refund any surplus to the

 resident or the Third-Party Payor who is due a refund based on an overpayment.

           83.    When the Debtor discovers or otherwise verifies an overpayment from a resident

 or Private Third-Party Payor, the amount of the overpayment is entered into the Debtor’s billing



                                                 30
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 31 of 49




 system, which then administers refunds to the resident or Private Third-Party Payor, as

 appropriate. There is typically a significant lag between when the resident is treated, when the

 overpayment is recognized or determined, and when the overpayment is entered into the

 Debtor’s billing system. After the overpayment amount is entered into the billing system, the

 Debtor issues a check or other form of payment to the resident or Private Third-Party Payor in

 the amount of the overpayment.

        84.       At any given time, it is difficult to determine the amount of outstanding

 overpayments that have been made and identified, but for which a refund check has not yet been

 issued. Moreover, some refund checks issued to residents or Third-Party Payors before the

 Petition Date may not have been presented for payment or may not have cleared the Debtor’s

 banking system and, accordingly, have not been honored and paid as of the Petition Date.

 Nonetheless, the Debtor is required, under the laws of various states, to reimburse residents and

 Third-Party Payors as overpayments are identified. Currently, the Debtor does not have any

 outstanding Refund Program Obligations, however, in an abundance of caution, the Debtor

 requests authority to continue to issue and pay the Refund Program Obligations to residents and

 Third-Party Payors, including refunds for overpayments made prepetition or resulting from

 prepetition services in the ordinary course of business, on a postpetition basis. In addition to

 penalties and damages if refunds are not paid, the failure to honor the Refund Program could

 erode the Debtor’s hard-earned reputation and brand loyalty, adversely affecting the Debtor’s

 business during the pendency of the bankruptcy.

        85.       The necessity of the Refund Program in the healthcare services industry cannot be

 overstated. In addition to the incurrence of penalties and treble damages described above, failure

 to honor the Refund Program Obligations would likely cause the Debtor to lose a significant



                                                 31
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13       Page 32 of 49




 number of payors and residents, which would damage its reputation for reliability, thereby

 resulting in a long-term decline in business. Third Party Payors may also seek to exercise setoff

 or recoupment against future amounts they would owe the Debtor, leading to undue accounting

 reconciliations or wasteful litigation. The failure to honor the Refund Program could erode the

 Debtor’s hard-earned reputation and brand loyalty. Thus, the Refund Program is necessary for

 the Debtor to remain competitive and maintain its residents base at this critical juncture.

        86.       Accordingly, on behalf of the Debtor, I respectfully submit that the Refund

 Program Motion should be approved.

        G.        Wage Motion

        87.       Pursuant to the Wage Motion, the Debtor seeks entry of interim and final orders

 (i) authorizing the Debtor to pay prepetition wages, salaries, and other compensation, taxes and

 withholdings, reimbursable employee expenses, and any payroll related fees to third parties;

 (ii) authorizing the Debtor to honor and continue benefit programs for employees; and

 (iii) authorizing and directing the applicable banks and financial institutions at which the Debtor

 maintains disbursement and other accounts (collectively, the “Banks”) to honor and process

 checks and transfers related to such employee obligations.

                      The Debtor’s Workforce, Compensation, and Benefits

 Professional Employer Organization

        88.       The Debtor retains Aureon HR, Inc., and its affiliates (collectively, “Aureon”), an

 accredited professional employer organization (“PEO”) to act as a co-employer of the

 Employees. As is typical in the industry, Aureon provides services such as issuing payroll,

 processing direct deposits, filing W-2 forms, and remitting taxes and withholdings to the

 appropriate taxing and other governmental authorities (collectively, the “Authorities”). On any



                                                  32
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 33 of 49




 given payroll date, the necessary and sufficient amounts to fund payroll are automatically

 deducted from the Debtor’s operating account to Aureon (including fees paid to Aureon) for

 disbursement. The Debtor pays Aureon approximately $4,000 a month for these services based

 on the aggregate total of wages, salary and compensation paid during such payroll period. The

 Debtor seeks authority through the Wage Motion to continue to utilize the services of Aureon

 consistent with prepetition practice to avoid any disruption to payroll.

 The Employees

        89.       As of the Petition Date, the Debtor’s workforce is comprised of a total of 212

 Employees. 29 employees are full-time salaried (primarily managers), 148 employees are full-

 time hourly, and 35 employees are part time (collectively, the “Employees”).

        90.       Due to regulatory requirements of a certain ratio of nurses to residents, the Debtor

 may utilize the services of ATC Healthcare Services, Inc. to provide nursing staff and LGC

 Associates, LLC to provide dining staff (each, an “Employment Agency”). As of the Petition

 Date, there is no amount due and owing to the Employment Agency, though there may be

 accrued & unpaid amounts that may invoiced and become due postpetition. Except as otherwise

 noted, the employee benefits described in the Wage Motion are generally limited to the Full

 Time Salaried and Hourly Employees.

        91.       The Employees are the lifeblood of the Debtor’s operations and critical to the

 health and safety of the residents under the Debtor’s care in the community. The Debtor relies

 upon the expertise of its management team to provide the strategic and operational direction of

 the Debtor’s daily activities. These Employees are therefore vital to the Debtor’s ability to

 accomplish its strategic goals and objectives and carry out its daily operations in order to meet

 resident expectations for the delivery of outstanding customer service. The Employees’ skills



                                                   33
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13     Page 34 of 49




 and its specialized knowledge and understanding of the Debtor’s business are essential to the

 Debtor’s continuing operations.

 Prepetition Employee Obligations

        The Debtor’s Payroll Obligations

        92.       The Debtor seeks an order authorizing the Debtor to honor all of its outstanding

 prepetition payroll obligations.     In the ordinary course of business, the Debtor pays its

 Employees bi-weekly. As discussed above, payroll is processed by Aureon. The most recent

 payroll was paid on January 18, 2019 and covered the period from December 30, 2018 through

 January 12, 2019. The Debtor’s next scheduled payroll date is February 1, 2019 and will be for

 the period from January 13, 2019 through January 26, 2019. The Debtor funds approximately

 $250,000 on each payroll date for salaries, wages and other compensation of the Employees.

        93.       As of the Petition Date, the Debtor estimates that approximately $140,000 in

 unpaid salary, wages and other compensation is owing to its Employees. Although the majority

 of the Employees are paid by direct deposit, a small percentage of Employees are paid by

 manually issued checks, which may include expense reimbursements. Therefore, it is likely that

 some Employees may not have cashed those checks (the “Uncashed Checks”) prior to the

 commencement of the Debtor’s Chapter 11 Case.

        94.       In the ordinary course of business, the Debtor maintains a bonus program (the

 “Marketing Bonus Program”) for Employees who work in its sales and marketing department.

 Quarterly bonuses of $1,000 are paid based upon meeting or exceeding monthly targets set for

 occupancy. Monthly bonuses range from $500-$1,500 depending on average daily census. As

 of the Petition Date, the Debtor does not believe that any bonuses are due and owing under the

 Marketing Bonus Program.          The Debtor seeks authorization to continue to maintain the



                                                 34
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19                    Entered 01/31/19 13:11:13   Page 35 of 49




 Marketing Bonus Program and, and to the extent there exists accrued but unpaid prepetition

 amounts, authority to pay such amounts consistent with prepetition practices.

         95.      Given the critical role of the Employees in the Debtor’s business operations, the

 Debtor seeks authority to honor its payroll obligations by paying, in the ordinary course, any

 prepetition amounts owed to the Employees. The Debtor believes there will be no Employees

 that will be owed more than the $12,850 priority limit on account of prepetition salaries or wages

 under section 507(a)(4)of the Bankruptcy Code (the “Priority Limit”), and are not seeking to pay

 any individual prepetition salaries or wages in excess of the Priority Limit. The Debtor also

 seeks authority to honor those Uncashed Checks that remain outstanding as of the Petition Date.

 Payroll Taxes and Other Withheld Amounts

         96.      The Debtor deducts 401(k) and health savings account6 deductions and other

 miscellaneous amounts from its Employees’ paychecks (collectively, the “Employee

 Deductions”). The Employee Deductions comprise property of the Debtor’s Employees and are

 forwarded by the Debtor to appropriate third-party recipients at varying times.

         97.      The Debtor is required by law to withhold from an Employee’s wages amounts

 related to federal, state and local income taxes, social security and Medicare taxes, garnishments,

 child support payments, etc. (together with the Employee Deductions, the “Payroll Taxes”) and

 remit the same to the appropriate taxing authorities (collectively, the “Taxing Authorities”). The

 Debtor’s Payroll Taxes, including both the Employee and the employer portion, for a typical

 payroll total approximately $21,000. In the event that funds have been deducted from Employee

 wages but have not yet been forwarded to the appropriate third-party recipients, the Debtor seeks

 authority to pay and/or remit to the applicable Taxing Authorities any such Payroll Taxes

 6
     Very few, if any, Employees participate in the health saving account program.



                                                        35
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13      Page 36 of 49




 attributable to the period before the Petition Date. Absent such authority, the Debtor exposes its

 officers and directors to personal liability, which could be highly disruptive to the Debtor’s

 efforts in chapter 11.

 Employees’ Reimbursable Business Expenses

        98.       Prior to the Petition Date and in the ordinary course of business, the Debtor

 reimbursed Employees for certain business expenses incurred in the scope of its employment,

 including, without limitation, expenses for business travel, such as for mileage, meals, airfare,

 lodging and parking (collectively, the “Reimbursable Expenses”). All of the Reimbursable

 Expenses were incurred on the Debtor’s behalf in connection with employment by the Debtor

 and in reliance upon the understanding that such expenses would be reimbursed.

        99.       Prior to the Petition Date, Reimbursement Expenses were paid through either (i) a

 corporate card from Bank of America, or (ii) reimbursement to Employees upon submission of

 receipts. The Debtor also utilized pre-paid cards (of approximately $1,000 in the aggregate) for

 Employees to use for business expenses.

        100.      As of the Petition Date, the Debtor does not believe that there are any outstanding

 Reimbursable Expenses owed, however, there may be reimbursement checks sent to Employees

 that have not yet been cashed. Accordingly, the Debtor seeks authority to honor the Debtor’s

 Reimbursable Expense obligations by paying, in the ordinary course, any prepetition

 Reimbursable Expenses, and allowing the Banks to continue to honor such reimbursement

 checks postpetition.

 Employee Benefits

        101.      In the ordinary course of the Debtor’s business, and as is customary for most

 companies, the Debtor provides its Employees with various benefits as described herein



                                                  36
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 37 of 49




 (collectively, the “Employee Benefits Programs”).      The Debtor seeks authority to pay and/or

 honor its unpaid Prepetition Employee Obligations under the Employee Benefits Programs that

 arose from services rendered within 180 days before the Petition Date (the “Prepetition

 Benefits”). The Employee Benefits Programs and corresponding unpaid Prepetition Benefits are

 described below:

        Health Insurance (Medical, Prescription, Dental, and Vision)

        102.      The Debtor provides its Full Time Employees with the option to purchase medical

 and prescription insurance through United Healthcare. A portion of the premiums are paid by

 the Employees which are deducted from their paychecks.           Dental and vision insurance is

 provided through Metlife at no cost to the Full Time Employees. SQLC (as defined in the First

 Day Declaration) procures the insurance policies for the Debtor and its affiliates (at a discounted

 rate) and the Debtor pays its allocated portion of the premiums. The total medical/prescription,

 dental and vision premiums payable by the Debtor is approximately $60,000 per month on

 average.

        103.      The Debtor seeks authority to pay, in the ordinary course of business, any unpaid

 premiums, deductibles, and prepetition claims relating to the foregoing medical, dental, and

 vision insurance that arose from services rendered within 180 days prior to the Petition Date (the

 “Prepetition Health Benefits”).

        104.      The Debtor, through Aureon, maintains an account with Discovery Benefits to

 provide health insurance benefits under the Consolidated Omnibus Budget Reconciliation Act

 (“COBRA”) to employees who have been terminated. As of the Petition Date, there is only one

 former employee who participates in COBRA insurance. The Debtor does not pay for the

 COBRA insurance for these former employees; rather, such costs are paid by the former



                                                 37
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13      Page 38 of 49




 employees. The Debtor does not owe any administrative fees to Discovery Benefits. The Debtor

 seeks authority to continue the COBRA insurance program.

        Life, AD&D, Accident and Critical Illness, and Disability Insurance
        (“Life and Disability Benefits”)

        105.      Basic life insurance, accidental death and dismemberment insurance (“AD&D”),

 and long term disability insurance coverage is available at no cost to the Full Time Employees.

 Full Time Employees may also purchase (i) additional life insurance (including LifeTime Benefit

 Term Life Insurance), AD&D insurance, and voluntary short-term or long-term disability

 insurance through Dearborn National and (ii) accident insurance and critical illness insurance

 through Unum.

        106.      As with the health insurance, SQLC procures these policies for the Debtor and its

 affiliates (at a discounted rate) and the Debtor pays its allocated portion of the premiums. A

 portion of these premiums is paid by the Employee and the Debtor pays its portion of the

 premiums of approximately $3,700 in the aggregate to SQLC.

        107.      The Debtor seeks authority to pay, in the ordinary course of business, any

 outstanding unpaid premiums and deductibles relating to Life and Disability Benefits that arose

 before the Petition Date.

        401(k) Plan

        108.      The Debtor offers eligible Employees an opportunity to participate in a 401(k)

 plan administered by Slavic Integrated Administration Inc. The Debtor matches 25% of the

 employee contributions up to 6% of such employee’s annual compensation. Currently, 62 active

 Employees participate in the 401(k) plan.

        109.      As of the Petition Date, the Debtor has funded its participating Employees’

 contributions for prepetition pay periods.      As described below, the Debtor deducts these


                                                 38
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13      Page 39 of 49




 amounts from paychecks of the Employees.               The Debtor’s monthly contributions total

 approximately $2,000. The Debtor seeks authority to continue to maintain the 401(k) plan and

 pay any accrued but unpaid matching contributions and any fees and costs associated with the

 401(k) plan.

        PTO Policy

        110.      All Full Time Employees are eligible for paid time off (“PTO”), which can be

 used for, but not limited to, vacation, holidays, sick time, bereavement leave, personal leave and

 jury duty. PTO is accrued based on years of employment:

        Years of Employment                            PTO
        0-4 Years                                      22 accrued days per year
        5-9 Years                                      27 accrued days per year
        10 Years and Over                              32 accrued days per year



        111.      Full Time Employees may carry over up to 40 hours of PTO. As of the Petition

 Date, there are approximately 6,300 of hours of accrued and unused PTO by the Debtor’s Full

 Time Employees. The Debtor estimates that the accrued, outstanding amount of unused time

 under the PTO Policy, if it were payable in cash, is approximately $124,000 as of the Petition

 Date. The Debtor makes cash payments for unused PTO on the Employee’s anniversary date—

 75% of accrued and unused PTO is paid in cash if such Employee carries over a minimum of 20

 hours. For Full Time Employees who resign, 100% cash payment of accrued and unused PTO is

 paid only if such Employee provides the requisite notice for resignation.

        112.      The Debtor seeks authorization, in its sole discretion, for the Debtor to continue

 honoring the PTO Policy and to continue its practice of making cash payments for unused PTO

 that has accrued prepetition.


                                                  39
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13       Page 40 of 49




 De Minimus Employee Benefits

        113.      The Debtor also provide other employee benefits that are de minimus (the “De

 Minimus Employee Benefits”) such as a stipend for cell phones (typically between $50-$100)

 and bonus cards (typically $50) for Employees who voluntarily take on additional shifts. The

 Debtor pays approximately $1,100 per month on these De Minimus Employee Benefits which

 boost morale and encourage teamwork. The Debtor seeks authorization (i) to pay any prepetition

 amounts owed in connection with these De Minimus Employee Benefits, and (ii) to continue

 such benefits postpetition consistent with prepetition practice.

        H.        Tax Motion

        114.      Pursuant to the Tax Motion the Debtor seeks entry of interim and final orders

 (i) authorizing the Debtor to pay, in its sole discretion, any sales, real property, licensing and

 other similar taxes subsequently determined to be owed, (collectively, the “Taxes”) that accrued

 or that arose before the Petition Date that will become due during the pendency of this Chapter

 11 Case to the Taxing Authorities (as defined in the Tax Motion) in the ordinary course of

 business, without prejudice to the Debtor’s rights to contest the amounts and/or priority of any

 Taxes on any grounds they deem appropriate, and (ii) granting certain related relief.

        115.      The Debtor is exempt from federal and state income taxation. However, the

 Debtor, in the ordinary course of its businesses, does incur various other tax liabilities, including

 sales taxes, real property taxes, licensing and permit fees (collectively, “Taxes”). In the ordinary

 course of Debtor’s business, it pays Taxes to federal, state and local taxing, licensing, regulatory,

 and other governmental or quasi-governmental authorities (collectively, the “Taxing

 Authorities”). The Debtor’s books and records reflect that it is current on the payment of all of

 their Taxes. However, the Taxing Authorities will continue to invoice the Debtor for Taxes



                                                  40
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13     Page 41 of 49




 relating to periods prior to the Petition Date following the commencement of this Chapter 11

 Case.

         116.     As of the Petition Date, there is approximately $1,000 in prepetition Taxes that

 will become due and payable within the first twenty-one (21) days of this Chapter 11 Case,

 which the Debtor seeks to pay pursuant to the Proposed Interim Order with any other remaining

 prepetition Taxes pursuant to the Proposed Final Order (the bulk of which will be the real

 property taxes as described below).

         117.     The Debtor is subject to the following Taxes:

                     a. Sales Taxes. In the ordinary course of business, the Debtor
                        collects sales taxes (“Sales Taxes”) from the (i) sale of food and
                        beverages to customers (usually visiting families of residents) sold
                        on the premises (ii) occupancy of guest rooms on the premises by
                        the residents’ visitors. The Debtor typically pays Sales Taxes to
                        the applicable Taxing Authorities on a monthly basis which
                        average approximately $1,000 per month. The Debtor estimates
                        that approximately $1,000 in prepetition Sales Taxes will become
                        due and payable following the Petition Date for prepetition
                        amounts owed.

                     b. Property Taxes. Because of the Debtor’s status as a tax exempt
                        501(c)(3) charitable organization, the Debtor and the City of
                        Carmel have entered into a “Payment in Lieu of Taxes” agreement
                        (the “PILOT Agreement”) whereby the Debtor is obligated to pay
                        adjusted real estate taxes but in an amount no less than $350,000
                        per year. This amount has historically been paid twice a year
                        (March and December). The Debtor expects to receive the next
                        real property tax statement of approximately $175,000 on or about
                        May 1, 2019, which will cover the first half of 2019. The Debtor
                        will have 30-days to make such payment. The Debtor also reports
                        business tangible personal property taxes but no amount is due and
                        owning for personal taxes. The Debtor seeks authorization to pay
                        the Property Taxes required by the PILOT Agreement upon receipt
                        of the real property tax statement pursuant to the Proposed Final
                        Order on the Tax Motion.

                     c. Licensing Fees and Other Taxes. Due to the nature of the
                        Debtor’s business, the Debtor incurs licensing and permit fees to
                        various government and regulatory agencies which are de minimus
                        in amount. The Debtor does not believe that any such fees are due

                                                  41
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13        Page 42 of 49




                         but, out of an abundance of caution, seek to pay such fees if due
                         within the first twenty-one (21) days of the Petition Date and
                         thereafter as necessary in the ordinary course of business.

                     d. State and Local Taxes. The Debtor may be subject to additional
                        taxes and fees in the state and county in which it operates (“State
                        and Local Taxes”). The Debtor does not believe that any such fees
                        are due but, out of an abundance of caution, seek to pay such fees
                        if due within the first twenty-one (21) days of the Petition Date and
                        thereafter as necessary in the ordinary course of business.

                     e. Provider Fees. Every five (5) years, the Debtor pays a re-
                        validation fee (the “Provider Fees”) calculated by the number of
                        Medicare certified beds at its facility. The last payment was made
                        in October 2018 (so the next payment is not anticipated to be due
                        until October 2023), but out of an abundance of caution, to the
                        extent the Debtor discovers any unexpected Provider Fees that
                        must be paid postpetition, the Debtor seeks authority to do so.

        118.      The continued payment of the prepetition Taxes on their normal due dates will

 ultimately preserve the resources of the Debtor’s estate. If such obligations are not timely paid,

 the Debtor will be required to expend time and money to resolve a multitude of issues related to

 such obligations, each turning on the particular terms of each Taxing Authority’s applicable

 laws, including (a) whether the obligations are priority, secured, or unsecured in nature, (b)

 whether they are proratable or fully prepetition or postpetition, and (c) whether penalties,

 interest, attorneys’ fees, and costs can continue to accrue on a postpetition basis, and if so,

 whether such penalties, interest, attorneys’ fees, and costs are priority, secured, or unsecured in

 nature. The Debtor’s desire to avoid unnecessary disputes with the Taxing Authorities — and

 expenditures of time and money resulting from such disputes — over a myriad of issues that are

 typically raised by such entities as they attempt to enforce their rights to collect taxes.

        119.      The Debtor may suffer immediate and irreparable harm if the prepetition Taxes

 are not paid when they become due and payable. If the Debtor does not pay such amounts in a

 timely manner, the Taxing Authorities may attempt to revoke the Debtor’s licenses, suspend the


                                                   42
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13         Page 43 of 49




 Debtor’s operations, impose fees and penalties, or pursue other remedies that will harm the

 estate. In all cases, the Debtor’s failure to pay Taxes could have a material adverse impact on

 their ability to operate in the ordinary course of business. Any disputes that could impact their

 ability to conduct business in a particular jurisdiction could have a wide-ranging and adverse

 effect on the Debtor’s operations as a whole.

        120.      Moreover, certain of the Taxes may not be property of the estate, as they are

 collected from third parties and held in trust for payment to various Taxing Authorities. The

 jurisdiction in which the Debtor operates have laws providing that the Debtor’s officers,

 directors, or other responsible employees could, under certain circumstances, be held personally

 liable for the nonpayment of such Taxes. To the extent any accrued Taxes of the Debtor was

 unpaid as of the Petition Date in these jurisdictions, the Debtor’s officers and directors could be

 subject to lawsuits during the pendency of this chapter 11 case. In such events, collection efforts

 by the Taxing Authorities would be extremely distracting for the Debtor and its directors and

 officers in their efforts to bring this Chapter 11 Case to an expeditious conclusion.

        121.      Accordingly, on behalf of the Debtor, I respectfully submit that the Tax Motion

 should be approved.

        I.        Utilities Motion

        122.      Pursuant to the Utilities Motion, the Debtor requests entry of interim and final

 orders (i) prohibiting the Debtor’s Utility Providers from altering, refusing, or discontinuing

 service, (ii) deeming the Debtor’s utility providers adequately assured of future performance, and

 (iii) establishing procedures for determining requests for additional adequate assurance by the

 Debtor’s Utility Providers, and (iv) granting related relief.




                                                  43
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19               Entered 01/31/19 13:11:13      Page 44 of 49




        123.      To operate its business, the Debtor obtains various utility services, including, but

 not limited to, electricity, gas, water, sewer, telephone, other telecommunications services such

 as cable, and other similar type services (each, a “Utility Service” and collectively the “Utility

 Services”) from approximately seven (7) utility providers (each, a “Utility Provider” and

 collectively, the “Utility Providers”).    A list identifying the Utility Providers with relevant

 accounts for these companies (the “Utility Services List”) is attached to the Utilities Motion as

 Exhibit C.

        124.      Prior to the Petition Date, the Debtor spent an average of approximately $50,000

 each month on account of Utility Services. The Debtor’s average monthly utility payments to

 each Utility Provider based on a three-month average is set forth on the Utility Services List.

        125.      Continued and uninterrupted Utility Services are vital to the Debtor’s ability to

 sustain its operations during this Chapter 11 Case. Should any Utility Provider alter, refuse, or

 discontinue service, even for a brief period, the Debtors’ business operations could be severely

 disrupted which would directly impact the elderly residents living in its facilities. Pursuant to the

 standard life care contracts with the Debtor’s residents, certain utilities are included in the

 monthly fees paid by the residents and the Debtor, in turn, Debtor pays the Utility Provider for

 the Utility Services. For these reasons, the Debtor must ensure the continued provision of Utility

 Services.

        126.      The Debtor intends to pay all post-petition obligations owed to the Utility

 Providers in a timely manner. Nevertheless, to provide additional assurance of payment for

 future services to the Utility Providers, and in accordance with section 366(c)(2) of the

 Bankruptcy Code, the Debtor proposes to provide “assurance of payment” to the Utility

 Providers within thirty (30) days after the Petition Date by placing a cash deposit of $24,775 (the



                                                   44
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13      Page 45 of 49




 “Deposit”) into a segregated account (the “Utility Deposit Account”) for the benefit of the Utility

 Providers. The amount of the Deposit equals approximately one-half of the Debtor’s three-

 month average monthly cost of Utility Services (unless any Utility Provider agrees in writing to a

 lesser amount, is paid in advance for Utility Services, or already holds a deposit for the Utility

 Services—in which case, the deposit on account of such Utility Service would be reduced by the

 amount of the deposit or prepayment).

        127.      In addition, the Debtor requests approval of certain adequate assurance

 procedures as set forth in the Utilities Motion that balance the protections afforded the Utility

 Providers under Section 366 of the Bankruptcy Code and the Debtor’s need for continuous and

 uninterrupted Utility Services.

        128.      The continued services provided by the Utility Providers are necessary to preserve

 the value of the Debtor’s business and essential for the Debtor’s ability to care for its residents.

 The relief requested in the Utilities Motion allows the Debtor to preserve the protections that the

 Utility Providers have under the Bankruptcy Code, while affording the Debtor an opportunity to

 provide and negotiate adequate protection without facing the threat of imminent termination of

 Utility Services. In particular, the Debtor requests approval of certain procedures that balance

 the protections afforded the Utility Providers under the Bankruptcy Code and the Debtor’s need

 for continuous and uninterrupted Utility Services.

        129.      Accordingly, on behalf of the Debtor, I respectfully submit that the Utilities

 Motion should be approved.

        J.        Insurance Motion

        130.      Pursuant to the Insurance Motion, the Debtor requests entry of interim and final

 orders authorizing the Debtor to (a) maintain existing Insurance Policies and pay all obligations



                                                  45
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13         Page 46 of 49




 arising therefrom (collectively, the “Insurance Obligations”), including Premium Financing

 Payments, and (b) renew, revise, extend, supplement, change, or enter into new insurance

 policies as needed in its business judgment, and (c) granting certain related relief.

        131.      In the ordinary course of business, the Debtor maintains various insurance

 programs (each, an “Insurance Program”) in accordance with its respective insurance policies

 (collectively, the “Insurance Policies,” and each, an “Insurance Policy”) through several third

 party insurance carriers (collectively, the “Insurance Carriers”), including auto insurance, cyber

 insurance, property insurance, general liability insurance (“GL Policy”), directors and officers

 liability insurance (“D&O Policy”), and workers compensation insurance (“Workers Comp

 Policy”). The Debtor’s parent, Senior Quality Lifestyles Corporation (“SQLC”) procures the

 Insurance Policies for the Debtor (and other continuing care retirement communities it owns,

 which allows for a discounted premium). SQLC pays the insurance premiums (or arranges for

 premium financing as the case may be) to the Insurance Carriers and the Debtor reimburses

 SQLC for the amount allocated to its community.

        132.      A schedule of the Insurance Policies is attached to the Insurance Motion as

 Exhibit C. Continuation of the Insurance Policies is essential to the preservation of the value of

 the Debtor’s business, property, and assets. Moreover, in many cases, the coverage provided by

 the Insurance Policies is required by the regulations, laws, and contracts that govern the Debtor’s

 business operations.

        133.      The premiums for certain Insurance Policies are financed through premium

 financing arrangements as reflected on Exhibit C (such payments, the “Premium Financing

 Payments”).       The Premium Financing Payment under the Workers Comp Policy is

 approximately $5,500 per month which is due on the first of each month from February 1, 2019



                                                  46
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13       Page 47 of 49




 through August 1, 2019.         The Premium Financing Payment under the GL Policy is

 approximately $11,000 every quarter with the next payments due on April 1, 2019, July 1, 2019,

 and October 1, 2019. Certain other Insurance Policies are also financed by SQLC with monthly

 payments allocated to the Debtor which are generally paid monthly as indicated on Exhibit C to

 the Insurance Motion.

        134.      The remainder of the Debtor’s Insurance Policies were recently renewed in late

 2018, some of which premiums have been fully paid. Accordingly, the Debtor believes that the

 only payments related to the Insurance Policies will be the Premium Financing Payments.

 However, out of an abundance of caution, the Debtor seeks authority to pay any other Insurance

 Obligations that may arise to avoid any disruption or adverse impact to its estate as a result of

 non-payment.

        135.      The Insurance Policies are essential to preserve the value of the Debtor’s

 business, properties, and assets and are required by various regulations and laws that govern the

 Debtor’s business operations.     Furthermore, I understanding that the Debtor is required to

 maintain insurance coverage throughout its Chapter 11 Case pursuant to the UST Guidelines.

        136.      The Debtor has a strong business purpose for paying the Insurance Obligations

 (including the Premium Financing Payments). Failure to pay amounts related to the Insurance

 Policies as they come due may harm the Debtor’s estate in several ways. Specifically, there is

 the potential for an insurance company to terminate coverage. Such termination would (i) bring

 the Debtor out of compliance with the UST Guidelines as well as any regulatory requirements of

 maintaining insurance, (ii) place additional strains on the Debtor’s relationships with employees

 and residents who benefit from the Debtor’s insurance coverage, and (iii) eviscerate the Debtor’s

 ability to prevent loss in value caused by casualty, natural disaster, or another unforeseen event.



                                                  47
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19              Entered 01/31/19 13:11:13        Page 48 of 49




        137.      Accordingly, on behalf of the Debtor, I respectfully submit that the Insurance

 Motion should be approved.

        K.        Cash Collateral Motion

        138.      Pursuant to the Cash Collateral Motion, the Debtor requests entry of an order

 authorizing the Debtor to use cash against which it believes will assert a security interest.

        139.      There are no agreements with Bank of America, Commerce Bank, or Old

 National Bank and the Trustee that allow the Trustee to direct the disposition of funds in those

 accounts, and the Trustee is not a customer of any of these banks with respect to the Operating

 Account, Entrance Fee Escrow Account, Investment Account, and Resident Trust Account.

        140.      All of the Debtor’s bank accounts are held at banks other than UMB. The Debtor

 has an emergency need for the immediate use of the Cash to, among other things, maintain

 ongoing day-to-day operations, fund its working capital needs, and satisfy its payroll obligations.

 Absent the use of the Cash, the Debtor will be forced to cease operations of its business, thereby

 putting in jeopardy the care, health and safety of its residents. Such an abrupt cessation of the

 Debtor’s business would have devastating effects on its elderly residents. This harm can be

 prevented only by allowing the Debtor to continue funding operations with the Cash.             In

 addition, absent the use of the Cash, the Debtor cannot fund payroll for its employees or satisfy

 other routine payable obligations. Further, an inability to use such Cash would result in an

 immediate loss of value if the Debtor were forced to implement an emergency liquidation.

        141.      Accordingly, on behalf of the Debtor, and the reasons set out more fully in the

 Cash Collateral Motion, I respectfully submit that this Motion should be approved.




                                                  48
 EAST\163410722
Case 19-30283-hdh11 Doc 18 Filed 01/31/19             Entered 01/31/19 13:11:13       Page 49 of 49




                                          CONCLUSION

        For all the foregoing reasons, I respectfully request that the Court grant the relief

 requested in the First Day Pleadings and such other and further relief as is appropriate.



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.


 Executed this 31st day of January, 2019.

                                                       /s/ Louis E. Robichaux IV
                                                       Louis E. Robichaux IV
                                                       Chief Restructuring Officer




                                                 49
 EAST\163410722
